—Order, Supreme Court, *251New York County (Walter Tolub, J.), entered on or about April 11, 1996, which, in an action against defendant City for personal injuries sustained by plaintiff police officer when he tripped and fell on an allegedly defective sidewalk while attempting to apprehend a suspect, insofar as appealed from as limited by plaintiffs’ brief, denied plaintiffs’ motion to amend their complaint to add a cause of action under General Municipal Law § 205-e, unanimously reversed, on the law, without costs, and leave to amend is granted.
As defendant concedes on constraint of Cosgriffv City of New York (241 AD2d 382), a cause of action under General Municipal Law § 205-e, as amended by chapter 703 of the Laws of 1996, can be based on defendant’s alleged violation of its duty under New York City Charter § 2903 (b) (2) to repair sidewalks.
Concur — Lerner, P. J., Sullivan, Rosenberger, Nardelli and Andidas, JJ.